Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 02/10/2021 in response to the Office Action of 01/26/2021 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-7, 9-10, 12, 14, 16, 24-26, 30, 33, 37, 39 and 41, drawn to a method treating a subject having a cancer comprising administering a TUSC2 therapy to the subject, wherein the subject has been or is being treated with at least one immune checkpoint inhibitor.
	Additionally, Applicant has elected PD-1 inhibitor as species of immune checkpoint inhibitor, TUSC2 expression vector as species of TUSC2 therapy, lung cancer as species of cancer.
	
3.	Claims 1-7, 9-10, 12, 14, 16, 24-26, 30, 33, 37, 39, 41-42 and 47 are pending in the application. Claims 10, 12, 26, 42 and 47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.

4.	Claims 1-7, 9, 14, 16, 24-25, 30, 33, 37, 39 and 41 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-7, 9, 14, 24-25, 30, 33, 37, 39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims are herein drawn to a method treating a subject having a cancer comprising administering a TUSC2 therapy to the subject, wherein the subject has been or is being treated with at least one immune checkpoint inhibitor.
	In this instance, the claims are directed to a genus of TUSC2 therapy.
A genus of TUSC2 therapy may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches treating cancer with a TUSC2 expression vector (see Example 1), it is not representative of the claimed a genus of TUSC2 therapy; this is because the claimed TUSC2 therapy, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures.  The artisan would not expect that any given TUSC2 therapy would have activity for treating cancer.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of TUSC2 therapy; because each TUSC2 therapy is structurally and functionally different. Although the artisan could potentially screen TUSC2 therapy, it cannot be predicted whether or not one will be successful.  The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot be met by describing how one might make the invention – rather the invention must be described in such clear and particular terms so as to reasonably convey to the skilled artisan that applicant had possession of the claimed invention as of the filing date of the application (i.e., the earlier effective US filing date sought).  
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of TUSC2 therapy. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of TUSC2 therapy would have activity for treating cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Recognizing that the claims are drawn to a genus of TUSC2 therapy would have activity for treating cancer, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of TUSC2 therapy would have activity for treating cancer, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-7, 9, 14, 16, 24-25, 30, 33, 37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, et al. (US 20140377339, published on December 25, 2014) in view of Aguilar-Cordova (US 20150086541, published on March 26, 2015, IDS).
	Claims 1-7, 9, 14, 16, 24-25, 30, 33, 37, 39 and 41 are herein drawn to a method treating a subject having a cancer comprising administering a TUSC2 therapy to the subject, wherein the subject has been or is being treated with at least one immune checkpoint inhibitor, wherein the TUSC2 therapy comprises administration of a TUSC2 expression vector, wherein the immune checkpoint inhibitor is an anti-PD1 antibody.
	Roth, et al. teach a method for treating a subject having a cancer comprising administering a TUSC2 (also known as tumor suppressor candidate 2 or FUS1) therapy to the subject; see entire document, e.g. claim 16, abstract, [0008-0013]. Roth, et al. teach wherein the TUSC2 therapy comprises administration of a TUSC2 expression vector; see claims 17-19, [0014]. 
	For claims 25, 30 and 37, Roth, et al. teach the method further comprising administering at least a second anti-cancer therapy to the subject, wherein the second anti-cancer therapy is chemotherapy, radiotherapy, gene therapy, surgery, hormonal therapy, anti-angiogenic therapy or cytokine therapy; see claims 32-33.
	For claim 33, Roth, et al. teach cancer includes lung cancer; see claims 36-38.
	Roth, et al. do not teach immune checkpoint inhibitor. 
	However, this deficiency is remedied by Aguilar-Cordova.
	Aguilar-Cordova teaches a treatment of solid tumors comprising administering to a patient, an effective amount of an immune checkpoint inhibitor and an immune stimulating cytotoxic gene therapy, and immune checkpoint inhibitors such as antibodies that recognize PD-1 enhance the efficacy of immune stimulating cytotoxic gene therapy; see entire document, e.g. [0054-0055].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer in a subject comprising administering a TUSC2 therapy and an immune checkpoint inhibitor to the subject. One would have been motivated to do so because Roth, et al. teach a method for treating a subject having a cancer comprising administering a TUSC2 therapy to the subject, wherein the TUSC2 therapy comprises administration of a TUSC2 expression vector; Aguilar-Cordova teaches a treatment of solid tumors comprising administering to a patient, an effective amount of an immune checkpoint inhibitor and an immune stimulating cytotoxic gene therapy, and immune checkpoint inhibitors enhance the efficacy of the gene therapy. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer in a subject comprising administering a TUSC2 therapy and an immune checkpoint inhibitor to the subject, because immune checkpoint inhibitors enhance the efficacy of the gene therapy as taught by Aguilar-Cordova.
	For claims 39 and 41, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

14.	Claims 1-7, 9, 14, 16, 24-25, 30, 33 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,675,663 in view of Aguilar-Cordova (US 20150086541, published on March 26, 2015, IDS).
Claims 1-7, 9, 14, 16, 24-25, 30, 33 and 37 are herein drawn to a method treating a subject having a cancer comprising administering a TUSC2 therapy to the subject, wherein the subject has been or is being treated with at least one immune checkpoint inhibitor, wherein the TUSC2 therapy comprises administration of a TUSC2 expression vector, wherein the immune checkpoint inhibitor is an anti-PD1 antibody.
	Claims 1-21 of U.S. Patent No. 9,675,663 are drawn to a method for treating a human subject having a cancer, comprising administering a TUSC2 therapy to the subject.
	Claims of U.S. Patent No. 9,675,663 do not teach immune checkpoint inhibitor. 
	However, this deficiency is remedied by Aguilar-Cordova.
	Aguilar-Cordova teaches a treatment of solid tumors comprising administering to a patient, an effective amount of an immune checkpoint inhibitor and an immune stimulating cytotoxic gene therapy, and immune checkpoint inhibitors such as antibodies that recognize PD-1 enhance the efficacy of immune stimulating cytotoxic gene therapy; see entire document, e.g. [0054-0055].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer in a subject comprising administering a TUSC2 therapy and an immune checkpoint inhibitor to the subject. One would have been motivated to do so because claims of U.S. Patent No. 9,675,663 teach a method for treating a subject having a cancer comprising administering a TUSC2 therapy to the subject, wherein the TUSC2 therapy comprises administration of a TUSC2 expression vector; Aguilar-Cordova teaches a treatment of solid tumors comprising administering to a patient, an effective amount of an immune checkpoint inhibitor and an immune stimulating cytotoxic gene therapy, and immune checkpoint inhibitors enhance the efficacy of the gene therapy. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer in a subject comprising administering a TUSC2 therapy and an immune checkpoint inhibitor to the subject, because immune checkpoint inhibitors enhance the efficacy of the gene therapy as taught by Aguilar-Cordova.

Conclusion
15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642